DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The claim 1 recites: “providing a parameterized texture model that outputs a texture based on a set of parameters; …”. However, it is ambiguous as to whether the claimed " parameters " refers to a specific variables. The specification of the instant application discloses in paragraph [0084], “For example, the magnitude or direction, or both, may vary according to a linear gradient across the image, the direction and steepness of the gradient being possible further parameters of the texture model” without defining the values used in claim 1. This claim language, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation. The specification does not provide any clear definition to this phrase, rendering the metes and bounds of the claim unclear.

The claim 1 recites: “providing at least one object recognition model configured to process one or more images and determine an output indicative of the object recognition model's confidence that the image contains an object matching a classification;”. However, it is ambiguous as to whether the claimed " a classification " refers to a specific operation or process. The specification of the instant application discloses in paragraph [0012], “determine an output indicative of the object recognition model's confidence that the image contains an object matching a classification;” without defining the classification used in claim 1. This claim language, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation. The specification does not provide any clear definition to this phrase, rendering the metes and bounds of the claim unclear.

The claim 1 recites: “for an initial generation of a genetic algorithm, providing a plurality of sets of parameters and determining a composite fitness score for each set of parameters of the plurality of sets of parameters;”. However, it is ambiguous as to whether the claimed " a genetic algorithm " refers to a specific operations or processes. The specification of the instant application discloses in paragraph [0009], “Thus according to this disclosure, there is disclosed a method, computer system and computer-readable medium for determining a surface pattern for a target object using an evolutionary algorithm such as a genetic algorithm,”  without defining the specific operations or processes of the algorithm used in claim 1. This claim language, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation. The specification does not provide any clear definition to this phrase, rendering the metes and bounds of the claim unclear.

The claim 1 recites: “for one or more further generations of the genetic algorithm, generating a new plurality of sets of parameters based on the sets of parameters and fitness scores of a preceding generation and determining composite fitness scores for each set of parameters of the new plurality of sets of parameters.”. However, it is ambiguous as to whether the claimed " fitness scores” refers to a specific value.  The specification of the instant application discloses in paragraph [0052], “The second step 120 is to determine fitness scores for the initial population. In this case, for each candidate set of parameters in the initial population, an estimate as to how well a pattern generated according to the candidate set of parameters and applied to the surface of the target object causes the computer software to incorrectly classify the target object.”  without defining aa specific value of the fitness score used in claim 1. This claim language, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation. The specification does not provide any clear definition to this phrase, rendering the metes and bounds of the claim unclear.

The claim 1 recites: “determining at least one fitness score for each image of the generated plurality of images by processing the image using the at least one object recognition model, the at least one fitness score being based on a degree to which the at least one object recognition model failed to correctly classify the image as containing the target object;”. However, it is ambiguous as to whether the claimed " failed to correctly classify " refers to a specific operation or process. The specification of the instant application discloses in paragraph [0010], “Determining at least one fitness score for each image of the generated plurality of images by processing the image using the at least one object recognition model, the at least one fitness score being based on the degree to which the at least one object recognition model failed to correctly classify the image as containing the target object;” without defining the process of failing  to correctly classify the image used in claim 1. This claim language, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation. The specification does not provide any clear definition to this phrase, rendering the metes and bounds of the claim unclear.

 The claim 4 recites: “modifying the selected one or more sets of parameters comprises performing a mutation operation on one or more of the selected one or more sets of parameters.;”.  However, it is ambiguous as to whether the claimed " a mutation operation " refers to a specific operation or process. The specification of the instant application discloses in paragraph [0010], “determining at least one fitness score for each image of the generated plurality of images by processing the image using the at least one object recognition model, the at least one fitness score being based on the degree to which the at least one object recognition model failed to correctly classify the image as containing the target object;” without defining the process of a mutation operation used in claim 1. This claim language, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation. The specification does not provide any clear definition to this phrase, rendering the metes and bounds of the claim unclear.

The claim 5 recites: “a plurality of sets of parameters of the preceding generation are selected, and wherein modifying the selected plurality of sets of parameters comprises performing a crossover operation using two or more of the selected plurality of sets of parameters.;”.  However, it is ambiguous as to whether the claimed " a crossover operation " refers to a specific operation or process. The specification of the instant application discloses in paragraph [0021], “ modifying the selected plurality of sets of parameters may comprise performing a crossover operation using two or more of the selected plurality of sets of parameters;” without defining the process of a crossover operation used in claim 1. This claim language, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation. The specification does not provide any clear definition to this phrase, rendering the metes and bounds of the claim unclear.

	Claims 16, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reason above in claim 1.

	Claims 2-15, 14-17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being dependent to claims 1, 16, and 18.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254. The examiner can normally be reached 9 AM -- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619